Citation Nr: 0627789	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-11 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include from exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection a pulmonary disorder, 
to include as secondary to exposure to asbestos.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of an 
asbestos-related pulmonary disorder.

2.  The veteran's diagnosed pulmonary disorders (left hemi-
diaphragm paralysis, chronic obstructive pulmonary disease, 
and calcified pleural-based plaques) first manifested many 
years after service and are not related to his service or any 
aspect thereof.


CONCLUSION OF LAW

The veteran's pulmonary disorders (left hemi-diaphragm 
paralysis, chronic obstructive pulmonary disease, and 
calcified pleural-based plaques) were not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran. 
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).

The veteran's Form DD-214 reflects that his military 
occupational specialty was water tender.  His service 
personnel records demonstrate that he served aboard the 
U.S.S. Ellyson and the U.S.S. Earle.  The veteran submitted 
statements indicating that he frequently worked with asbestos 
as a part of his duties repairing pipes and valves associated 
with the ships' boilers.  The Board will assume, solely for 
the purpose of analysis, that the veteran was exposed to 
asbestos in service.  He has not, however, been diagnosed 
with a disorder which has a positive association with 
exposure to asbestos, and thus any claimed exposure to 
asbestos is irrelevant.

As no pulmonary disorder associated with exposure to asbestos 
has been diagnosed, service connection for a pulmonary 
disorder associated with exposure to asbestos is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board now turns to the question of whether the veteran is 
entitled to service connection for a pulmonary disorder not 
caused by exposure to asbestos.

The veteran's service medical records are negative for any 
respiratory infections or chronic pulmonary conditions.  
Accordingly, chronicity in service has not been established.  
38 C.F.R. § 3.303(b).  

The first evidence of record of any pulmonary problem is 
contained in a May 2002 VA treatment record that reflects a 
severe obstructive ventilory defect.  The veteran was 
diagnosed with restrictive lung disease and chronic 
obstructive pulmonary disease.  A chest X-ray taken in 
September 2002 revealed abnormal soft tissue thickening in 
the anterior aspect of the mediastinum.  There were also a 
number of non-calcified pulmonary nodules, none of which at 
that point were considered to be malignant.  An October 2002 
addendum to the radiology report noted that the veteran 
reported a history of exposure to asbestos.  In November 
2002, the veteran complained of shortness of breath with 
minimal exertion.  Pertinent medical history included angina 
and a quadruple open heart bypass.  A CT scan again showed 
abnormal soft tissue thickening in the anterior aspect of the 
mediastinum with a few small non-calcified pulmonary nodules.  
Treatment records dated through December 2003 show continued 
treatment for restrictive lung disease.

In March 2003, the veteran was referred for pulmonary consult 
due to abnormal CT findings.  He reported a history of 
shortness of breath for the past two years, since his 
coronary artery bypass graft.  He stated that he had a 
minimal dry cough, but denied any sputum production, 
hemoptysis, wheezes, or chest pain.  A February 2003 CT scan 
showed a few scattered nodules in the right upper lobe.  
There was a small non-specific anterior mediastinal 
thickening adjacent to the sternotomy.  There was no 
significant emphysema.  The left hemi-diaphragm was markedly 
elevated with some pleural thickening but no effusion.   A 
sniff test, performed on the consultation, showed left hemi-
diaphragmatic paralysis with paradoxical movement.  The 
impression, based upon the findings of the examination, the 
chest x-ray, the CT scan, pulmonary function tests, and the 
sniff test, was left hemi-diaphragm paralysis. 

The paralysis was found, in the opinion of the examining 
physician, to most likely be related to his coronary artery 
bypass graft, and was considered to be the likely cause of 
his shortness of breath.  He was not found to have any 
significant pleural or pulmonary disease.  The examiner did 
not opine as to whether the veteran's lung disease was 
related to his period of active service.  However, the fact 
that the veteran's shortness of breath was found to most 
likely be related to his nonservice-connected coronary artery 
bypass graft weighs heavily against a finding that his 
pulmonary disorder is related to service.  

There are no records which reflect treatment for lung 
problems dated prior to May 2002, approximately 56 years 
after separation from service

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no probative evidence 
establishing a medical nexus between military service and the 
veteran's lung disease.  Thus, service connection is not 
warranted.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Board has considered the veteran's contentions as to the 
etiology of his lung disease.  However, as a layperson, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  While the veteran can 
describe symptoms (including worsening of symptoms) that he 
experiences, he lacks the medical competence to relate those 
symptoms to his service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO sent correspondence in December 2002 and July 2003; 
and rating decisions in April 2003 and March 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2004 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.
	








ORDER

Service connection for a pulmonary disorder is denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


